1

2

3

4

5

6                            UNITED STATES DISTRICT COURT

7                           EASTERN DISTRICT OF CALIFORNIA

8

9        SALLY GALEA,                      No.   2:19-cv-00386-JAM-AC
10                      Plaintiff,
11            v.                           ORDER GRANTING IN PART AND
                                           DENYING IN PART EQUIFAX’S MOTION
12       WELLS FARGO BANK, N.A.,           TO DISMISS
         EQUIFAX INFORMATION SERVICES
13       LLC, and EXPERIAN INFORMATION
         SOLUTIONS, INC.,
14
                        Defendants.
15

16           In March 2019, Sally Galea filed a complaint against Wells

17   Fargo Bank, N.A., Equifax Information Services, and Experian

18   Information, alleging violations of the Fair Credit Reporting Act

19   (“FCRA”) and the California Consumer Reporting Agencies Act

20   (“CCRAA”).     Compl., ECF No. 1.    She filed an amended complaint

21   seven weeks later.       First Am. Compl. (“FAC”), ECF No. 11.     Since

22   then, Galea has entered into settlement agreements with Wells

23   Fargo, ECF No. No. 13, and Experian, ECF No. 24.         Equifax, the

24   remaining defendant, filed a motion to dismiss under Rule

25   12(b)(6).     Mot. Dismiss (“Mot.”), ECF No. 20.1      For the reasons

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was
28   scheduled for July 16, 2019.
                                      1
1    discussed below, the Court GRANTS in part and DENIES in part

2    Equifax’s motion.

3

4                           I.    FACTUAL ALLEGATIONS

5        Galea filed for Chapter 13 bankruptcy in September 2012.

6    FAC ¶ 39.   Over the next five years, she made all the payments

7    required under her bankruptcy plan.         FAC ¶¶ 42-49.    In November

8    2017, the Bankruptcy Noticing Center notified her that she had

9    completed her plan.     FAC ¶ 49.     In January 2018, her bankruptcy

10   was discharged.     FAC ¶ 50.      Galea contends an Equifax credit

11   report issued eight months later did not reflect this successful

12   discharge of bankruptcy.        FAC ¶¶ 110-11.

13       Galea alleges the Consumer Data Industry Association’s Metro

14   2 format “is the credit industry’s standardized, objective

15   reporting format used by furnishers to provide information about

16   consumer accounts to consumer reporting agencies.”           FAC ¶ 52.

17   The Metro 2 format provides guidance on how furnishers of

18   consumer information should report consumer accounts once the

19   consumer has paid out the account through a successfully-

20   discharged bankruptcy.       See FAC ¶ 57.      For unsecured accounts,
21   the report should list the CII status as “Discharged/Completed

22   through BK Chapter 13.”      Id.    The Current Balance, Scheduled

23   Monthly Payment Amount, and Amount Past Due should all be listed

24   as “Zero” or “$0”.     Id.   For secured accounts, the Metro 2

25   likewise requires furnishers to update the account’s Status,

26   Payment History, Current Balance, Scheduled Monthly Payment
27   Amount, and Amount Past Due.        FAC ¶ 58.    Yet, following Galea’s

28   successful discharge of bankruptcy, Equifax issued a credit
                                            2
1    report in September 2018 that listed her Scheduled Payment Amount

2    as $410.   FAC ¶ 110.

3        A month later, Plaintiff sent a letter to Equifax, disputing

4    the September 2018 report.      FAC ¶¶ 115-16.   In December 2018,

5    Equifax provided Galea with the results of its reinvestigation.

6    FAC ¶ 119.      It did not, however, change the Scheduled Payment

7    Amount from $410 to $0.      FAC ¶ 120.

8

9                                 II.   OPINION

10       A.     Fair Credit Reporting Act Claims

11              1.      15 U.S.C. §§ 1681e(b) and 1681i(a)

12       The FCRA “creates a private right of action for willful or

13   negligent noncompliance with its requirements.”       Gorman v.

14   Wolpoff & Abramson, LLP, 584 F.3d 1147, 1154 (9th Cir. 2009).

15   See also 15 U.S.C. §§ 1681n and 1681o.       Galea claims Equifax

16   violated Sections 1681e(b) and 1681i(a) of this statute.          FAC

17   ¶¶ 73, 124-25.      Section 1681e(b) requires a consumer reporting

18   agency to “follow reasonable procedures to assure maximum

19   possible accuracy of the information” included in a consumer

20   report.    15 U.S.C. § 1681e(b).    If a consumer disputes “the
21   completeness or accuracy of any item of information contained in

22   [her] file,” Section 1681i(a) requires the consumer reporting

23   agency to “conduct a reasonable reinvestigation to determine

24   whether the disputed information is inaccurate.”        15 U.S.C.

25   § 1681i(a).      Stating a prima facie claim under either provision

26   requires a plaintiff to allege information in her credit report
27   was inaccurate.      Shaw v. Experian Information Solutions, Inc.,

28   891 F.3d 749, 756 (9th Cir. 2018).        Equifax argues the Court
                                          3
1    must dismiss Galea’s Section 1681e(b) and Section 1681i(a)

2    claims because she failed to satisfy this prerequisite.     Mot. at

3    4-9.

4           The FCRA imposes distinct requirements upon consumer

5    reporting agencies (“CRA’s”) and those who furnish information

6    to consumer reporting agencies (“furnishers”).     Reply at 1-2,

7    ECF No. 33.    Even so, courts rely on the same standard for

8    determining whether a credit report included “inaccurate”

9    information regardless of which entity a plaintiff sues.       See,

10   e.g., Shaw, 891 F.3d at 756; Gorman v. Wolpoff & Ambramson, LLP,

11   584 F.3d 1147, 1163 (9th Cir. 2009).     For the purposes of the

12   FCRA, information is “inaccurate” when “it either is patently

13   incorrect or is misleading in such a way and to such an extent

14   that it can be expected to adversely affect a credit decision.”

15   Shaw, 891 F.3d at 756.    Plaintiffs who contend information in

16   their consumer report is misleading must claim more than

17   imprecision—“imprecision alone does not render a CRA’s conduct

18   actionable.”    Id. at 757.   But information that paints an

19   “inconsistent” or “incomplete” picture of a plaintiff’s credit

20   may suffice.    Gorman, 584 F.3d at 1162-63; cf. Huizar v. Wells
21   Fargo Bank, N.A., 257 F. Supp. 3d 1103, 1108 (E.D. Cal. 2017).

22          Equifax argues that listing the Scheduled Payment Amount as

23   $410 is neither patently incorrect nor materially misleading.

24   Mot. at 4-5.   The Equifax consumer report lists Galea’s Travis

25   Credit Union Account as “Paid and Closed,” “Closed or Paid

26   Account/Zero Balance.”   Exh. 3, ECF No. 20-4.    The “Date of Last
27   Activity” and “Date Closed” are both listed as “04/2012.”      Id.

28   The “Balance Amount” and “Amount Past Due” are listed as “$0.”
                                        4
1    Id.   Within this context, Equifax argues the Scheduled Payment

2    Amount merely reflects a “historical payment term” or

3    “historical scheduled payment amount.”       Mot. at 1, 4-5. Galea

4    does not dispute that, at one point, she made monthly payments

5    of $410 on her Travis Credit Union account.      Mot. at 4.

6          Neither the Ninth Circuit nor this Court have ruled on the

7    question of whether it is inaccurate to include a “scheduled

8    monthly payment amount” on an account that is otherwise paid off

9    and closed.   Defendants argue other courts have “readily and

10   consistently” found consumer reporting agencies may include

11   accurate, historical information on consumer reports—even if

12   that information is derogatory.    Reply at 3; see also Mot. at 6-

13   9 (citing Cahlin v. General Motors Acceptance Corp., 936 F.2d

14   1151, 1158-59 (11th Cir. 1991); Meeks v. Equifax Information,

15   Serv’s, LLC, No. 1:18-cv-03666-TWT-WEJ, 2019 WL 1856411, at *5

16   (N.D. Ga. Mar. 4, 2019); Harris v. Nissan-Infiniti LT, No. 2:17-

17   cv-00191-JCM-VCF, 2018 WL 2741040, at *1 (D. Nev. June 7, 2018);

18   Blanch v. Trans Union, LLC, 333 F. Supp. 3d 789, 793 (M.D. Tenn.

19   2018)).   The Court finds Equifax’s collection of authority is

20   both overinclusive and incomplete, including some cases that are
21   clearly distinct from the one at hand, and excluding others that

22   undermine its claims of a judicial consensus.

23         For example, in Cahlin, 936 F.2d at 1154, a plaintiff

24   defaulted on a lease with General Motors.      Following the

25   default, the plaintiff’s credit report included an “I9” rating

26   on his General Motors account, indicating the account had been
27   “charged off” or was a bad debt.       Id. at 1154-55.   The plaintiff

28   eventually settled the account.    Id. at 1155.    The account
                                        5
1    retained its I9 rating but showed a balance of zero.       Id. at

2    1159.   Plaintiff sued, arguing it was incorrect for the credit

3    reporting agency to continue reporting his charge off after he

4    settled the account.    Id. at 1155.     The Eleventh Circuit

5    disagreed, finding there was nothing incorrect about including

6    derogatory references on a credit report to reflect an account

7    had been charged and settled for less than the original amount.

8    Id. at 1158.

9        Cahlin, however, is not persuasive authority for this case.

10   Unlike the plaintiff in Cahlin, Galea does not contend her

11   credit report should be without any derogatory references that

12   may accurately reflect her credit history.      Indeed, Galea’s

13   challenge is not with the inclusion of historical information,

14   but rather, the absence of any clear indication that her

15   “scheduled monthly payment amount” is, in fact, historical.         See

16   Opp’n at 6-7.     Furthermore, the plaintiff in Cahlin, 936 F.2d at

17   1158 only argued that his report was patently incorrect.

18   Because he did not argue the report was misleading, the court

19   never addressed that issue.    Id.

20       Meeks, 2019 WL 1856411, at *5 is Equifax’s closest analog.
21   There, the disputed credit report listed the “Terms” of the

22   plaintiff’s debt (“$613 per month, paid Monthly for 76 months”)

23   even though plaintiff had charged off the debt and closed the

24   account.    Id.   Upon viewing the tradeline as a whole, the

25   Northern District of Georgia found the report “undeniabl[y]”

26   showed “that there exist[ed] no ongoing obligation for payment.”
27   Id. at 6.    Because the account was “clearly reported as closed,

28   charged off, . . . and with a $0 balance”, the “mere presence of
                                          6
1    historical monthly payment terms neither cause[d] confusion nor

2    create[d] an inaccuracy.”    Id.   Similarly, in Harris v. Nissan-

3    Infiniti LT, No. 2:17-cv-00191-JCM-VCF, 2018 WL 2741040, at *4

4    (D. Nev. 2018), the District of Nevada found that including a

5    balloon payment term on an account discharged through bankruptcy

6    was not materially misleading where the phrase “[d]ischarged

7    through bankruptcy chapter 7” preceded the disputed payment

8    amount.   Harris v. Nissan-Infiniti LT, 2018 WL 2741040, at *1,

9    4.

10         But Galea cites an equally comparable case arising out of

11   the Northern District of Illinois.     Opp’n at 7 (citing Freedom

12   v. Citifinancial, LLC, No. 15-cv-10135, 2016 WL 406510 (N.D.

13   Ill. July 25, 2016)).   In Freedom, 2016 WL 407510, at *6, the

14   plaintiff’s credit report listed a “scheduled payment” of $143

15   even though he’d successfully discharged his debt through

16   bankruptcy.   The Court found that reporting a “scheduled payment

17   amount,” even if historically accurate, “could create the

18   mistaken impression that Plaintiff still owed on the account.”

19   Id.   If anything, Freedom is more similar to the case at hand

20   than Meeks.   The Freedom, 2016 WL 407510, at *6 credit report,
21   like the one here, labeled its “historical payment” category

22   “Scheduled Payment Amount”—a phrasing that more intuitively

23   suggests an ongoing payment obligation than the word “Terms.”

24   See Meeks, 2019 WL 1856411, at *5.

25         The Court is not bound by any of these cases cited in

26   Equifax’s motion.   Nor is it persuaded that those cases require
27   this Court to dismiss Galea’s Section 1681e(b) and Section

28   1681i(a) claims.    Rather, the inconsistency among district
                                        7
1    courts on this issue—and the narrow grounds upon which they

2    attempt to distinguish themselves—reaffirms the notion that

3    determining whether credit information is misleading is often a

4    task better suited for a jury.      See, e.g., Drew v. Equifax

5    Information Services, LLC, 690 F.3d 1100, 1108 (9th Cir. 2012);

6    Gorman, 584 F.3d at 1163; Morgan v. Equifax Information

7    Services, LLC, No. 15-cv-10640, 2017 WL 1150848, at *3 (N.D.

8    Ill. March 28, 2017).

9        Furthermore, the Court rejects Equifax’s argument that

10   Galea’s Section 1681e(b) and Section 1681i(a) claims rest on

11   nothing more than her subjective belief of what is misleading.

12   Independent of whether a jury would find the report misleading,

13   Galea’s complaint plainly sets out an objective basis for her

14   claim.     Galea alleges that, under the Metro 2 format, “[o]nce

15   the [bankruptcy] Plan is successfully completed, furnishers for

16   unsecured accounts are instructed to report the . . . Scheduled

17   Monthly Payment Amount . . . as Zero.”     FAC ¶ 57 (internal

18   quotations omitted).     Secured accounts should, likewise, be

19   updated.    FAC ¶ 58.   Galea’s credit report did not list her

20   Scheduled Payment Amount as zero following the successful
21   completion of her bankruptcy plan.      FAC ¶¶ 50, 110.   Assuming

22   the truth of Galea’s allegations (as this Court must for

23   purposes of this Motion), the Metro 2 provides an objective

24   basis for her claim that the Equifax report was incorrect or

25   misleading.     See FAC ¶¶ 34-36.

26       Equifax failed to show, as a matter of law, that Galea did
27   not allege inaccuracies in her September 2018 credit report.

28   The Court denies Equifax’s motion to dismiss Galea’s Section
                                         8
1    1681e(b) and 1681i(a) claims on this ground.

2              2.      15 U.S.C. § 1681i(b)

3         Under Section 1681i(b), a consumer may file a brief

4    statement of dispute if the reinvestigation requested under

5    Section 1681i(a) did not resolve the issue.      As Equifax argues,

6    Galea does not allege Equifax prevented her from filing a

7    statement of dispute following its reinvestigation.     Mot. at 11.

8    Indeed, Equifax’s results letter expressly invited Galea to “add

9    a statement of up to 100 words” to her credit file.      Id. (citing

10   Exh. 3 at 2).     The Court interprets Galea’s failure to oppose

11   this argument as acquiescence of its merit.      See Bird v.

12   Berryhill, No. 1:16-cv-00755-SKO, 2017 WL 6594612, at *3 (E.D.

13   Cal. Dec. 26, 2016).     The Court grants Equifax’s motion,

14   dismissing Galea’s Section 1681i(b) claim without prejudice.

15        B.   California Consumer Reporting Agencies Act Claims

16        Both parties concede Sections 1785.16 and 1785.14 under the

17   CCRAA are substantially identical to Sections 1681i and 1681e

18   under the FCRA.     Mot. at 3-4; Opp’n at 4.   A plaintiff must show

19   information in her credit report is inaccurate to state a claim

20   under Section 1785.16 or Section 1785.14.      Carvalho, 629 F.3d at
21   889-90.   Furthermore, “inaccuracy” under these provisions is

22   governed by the “patently incorrect or materially misleading”

23   standard used for FCRA claims.     Id. at 890-91.   Defendants do

24   not advance any reasons why the Court should dismiss Galea’s

25   CCRAA claims beyond those it argued for dismissal of her

26   corresponding FCRA claims.     So, for the reasons discussed above,
27   supra at 3-8, the Court denies Equifax’s motion to dismiss

28   Galea’s Section 1785.16 and Section 1785.14 claims under the
                                        9
1    CCRAA.

2        C.      Willfulness Claims

3        Finally, Equifax argues Galea failed to allege that any of

4    the alleged violations of the FCRA and CCRAA were willful.          Mot.

5    at 12-13.    The Court agrees.    The “willfulness” requirement

6    under the FCRA covers both known and reckless violations,

7    Robbins v. CitiMortgage, Inc., No. 2017 WL 6513662, at *19 (N.D.

8    Cal. Dec. 20, 2017), and Galea has not adequately alleged

9    either.     In her complaint, she maintains “the Credit Bureaus’

10   employees have a policy of simply parroting whatever information

11   is provided by furnishers rather than conducting a reasonable

12   investigation.”     FAC ¶ 70.    These reinvestigations, she argues,

13   “occur in a hurried, conveyor-belt styled atmosphere in which

14   dispute operators are under pressure to process disputes quickly

15   to meet production quotas” – a process that results in “a speed-

16   minded dispute operator failing to consider . . . information

17   that is relevant to the consumer’s dispute.”        FAC ¶ 71.

18   Conclusory statements such as these are not entitled to the

19   presumption of truth generally afforded to a plaintiff’s

20   allegations at this stage.       Ashcroft v. Iqbal, 556 U.S. 662,
21   678-79 (2009).    Nor are they enough to “unlock the doors of

22   discovery” for otherwise unsupported claims.        Id.   The Court

23   grants Equifax’s motion, dismissing Galea’s willfulness claims

24   without prejudice.

25       D.      Sanctions

26       The Court issued its Order re Filing Requirements (“Order”)
27   on March 5, 2019.       ECF No. 3-2.   The Order limits memoranda in

28   support of and in opposition to motions to dismiss to fifteen
                                            10
1    pages and reply memoranda in support of motions to dismiss to

2    five pages.    Id. at 1.    The Order also states that an attorney

3    who exceeds the page limits must pay monetary sanctions of $50.00

4    per page and that the Court will not consider any arguments made

5    past the page limit.    Equifax’s reply memorandum exceeds the page

6    limit by five pages.       The Court has not considered any arguments

7    made after page five of the reply brief.

8

9                                 III.   ORDER

10       For the reasons set forth above, the Court GRANTS in part

11   and DENIES in part Equifax’s motion to dismiss.       Galea’s Section

12   1681i(b) claim and willfulness claim are dismissed WITHOUT

13   PREJUDICE.    If Galea elects to amend her complaint with respect

14   to either of these claims, she shall file a Second Amended

15   Complaint within twenty days of this Order.       Defendants’

16   responsive pleading is due twenty days thereafter.

17       Additionally, the Court ORDERS Equifax’s counsel to pay

18   $250.00 in sanctions.      Sanctions shall be paid to the Clerk of

19   the Court within five (5) days of the date of this Order.

20       IT IS SO ORDERED.
21   Dated: August 1, 2019

22

23

24

25

26
27

28
                                          11
